DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 21 November 2022 is acknowledged.  The traversal is on the ground(s) that all the pending claims involve using wearable devices, along with an electro-acoustic transducer, to manage tinnitus, and as such there is a de minimus search and examination burden on the examiner.  This is not found persuasive because, while there is certainly some similarity between the inventions, the differentiated searching required between the inventions would likely be substantial and the prior art applicable to one invention would not likely be applicable to another invention.  For example, a method for outputting tonal stimuli across a range of frequencies and defining stimuli settings based upon feedback from a user is substantially different from a method that actuates a vibrational element synchronously with an audio output according to a pattern; a prior art reference that anticipates one of these inventions is, in the examiner’s experience, quite unlikely to anticipate the other.  While the term “tinnitus” could be used in both searches, other terms and search methodologies would be significantly different.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the ear canal entrance" in line 4 and “the cymba concha” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 also recites that the vibration is applied to at least one of six listed body parts/regions of the user, but then also recites that the vibration is applied to the ear region proximate the ear canal entrance or the cymba concha.  It is not clear if this latter limitation is a requirement for each of the six possible body parts/regions (i.e., that if vibration is applied to the temple region or a bridge of a nose, it also must be applied to the ear region proximate the ear canal entrance or the cymba concha), or if this is merely a further limitation only if the ear region is chosen.
Claim 5 recites the limitation "the ear" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the application of pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected by virtue of its dependence upon claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mena Bonito et al. (WO 2015/028480 A1; hereinafter known as “Mena Bonito”).
Regarding claim 1, Mena Bonito discloses a computer-implemented method of managing tinnitus of a user with at least one wearable device (Abstract), the method comprising: actuating, according to a prescribed pattern and using the at least one wearable device, an electro-acoustic transducer to provide an audio output to the user, and a contact element to apply vibration to a body part of the user (p. 3, lines 8-33; tactile stimulation in the form of vibration; additional aligned/synchronous audio output; p. 4, lines 3-15; wearable device; computer-implemented controller; p. 8, lines 18-23), wherein the prescribed pattern both stimulates the nervous system of the user and delivers a sound to the user, which together mitigate the tinnitus (p. 1, lines 2-4; p. 5, lines 3-10; p. 9, lines 6-33).
Regarding claim 2, Mena Bonito discloses that the at least one wearable device comprises a wearable audio device comprising both the electro-acoustic transducer and the contact element, wherein the method comprises actuating the contact element to apply vibration to a head of the user (p. 6, line 31 – p. 7, line 10; e.g., wearable headphones or a band for stimulating the head; may provide both the mechanical vibration and the audio output).
Regarding claim 3, Mena Bonito discloses that the vibration is applied to at least one of a temple region of the user, a bridge of a nose of the user, an ear region of the user, a scalp of the user, a nape of the user, or a neck of the user, wherein the vibration is applied to the ear region proximate the ear canal entrance or the cymba concha (p. 6, line 31 – p. 7, line 10; e.g., via a speaker worn on a headband or via headphones, either of which would apply vibration at least one of the temple region, the ear region, or the scalp).
Regarding claim 4, Mena Bonito discloses that the contact element comprises a vibro-tactile actuator (p. 3, lines 8-9; p. 4, lines 4-6).
Regarding claim 5, Mena Bonito discloses that the at least one wearable device comprises: a wearable audio device and an additional wearable audio device, wherein the wearable audio device comprises a head-worn audio device (p. 4, lines 6-7; p. 6, line 33 – p. 7, lines 1-2; e.g., headphones) and wherein the additional wearable stimulation comprises at least one of a smart watch, a smart ring, a smart phone, a smart back massager, a smart wrist, arm, or ankle band, or a smart shoe insole, and wherein the prescribed pattern is tailored to stimulate the nervous system with the vibration applied to a body part of the user that is remote from the ear of the user (p. 4, lines 11-13; p. 23, lines 1-18; e.g., smart phone or smart wrist band; vibration may be applied remote from the audio provided to the ear)
Regarding claim 6, Mena Bonito discloses that the tinnitus comprises somatic tinnitus or tonal tinnitus (p. 1, lines 23-29; p. 17, lines 32-34 e.g., chronic tonal tinnitus).
Regarding claim 7, Mena Bonito discloses that the prescribed pattern comprises temporally relating the audio output with the application of pressure (p. 3, lines 8-13; p. 3, lines 21-31; p. 5, lines 6-10; aligned/synchronized vibration and audio output).
Regarding claim 9, Mena Bonito discloses that the audio output is provided as at least one of broadband sounds with a notch at a frequency range approximating a frequency at which the user perceives the tinnitus, broadband sounds with a peak at a frequency range approximating a frequency at which the user perceives the tinnitus, at least one tone at a frequency outside of the frequency range approximating the frequency at which the user perceives the tinnitus, or at least one tone at the frequency range approximating the frequency at which the user perceives the tinnitus (p. 6, lines 3-12; e.g., the frequency of tones is controlled; this frequency is either outside the frequency range approximating the frequency at which the user perceives the tinnitus or is at the frequency range approximating the frequency at which the user perceives the tinnitus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mena Bonito as applied to claim 7 above, and further in view of DiMino et al. (U.S. Pub. No. 2019/0374427 A1; hereinafter known as “DiMino”).  Mena Bonito discloses the invention as claimed, see rejection supra, and further teaches applying stimulation for about 10 minutes (p. 17, line 8; p. 19, line 16).  Mena Bonito fails to disclose that the prescribed pattern extends for at least two to three minutes per day, at least 15 minutes per day, or approximately 5 minutes to approximately 45 minutes per day for at least two days per week.  DiMino discloses a method of treating tinnitus (Abstract) using treatment sessions comprising 3-5 minutes per day ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mena Bonito with the prescribed pattern timing taught by Dimino because this is a known effective length and frequency for tinnitus treatment.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791